Citation Nr: 0025872	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  93-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for eye 
disability.

3.  Entitlement to a compensable rating for a scar, residual 
of a laceration of the left frontal region of the head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945. 

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1995, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, confirmed and 
continued its denial of entitlement to service connection for 
entitlement to service connection for gastrointestinal 
disability; entitlement to service connection for eye 
disability; and entitlement to a compensable rating for a 
scar, residual of a laceration of the left frontal region of 
the head.  Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  A Notice of Disagreement (NOD) was not timely received 
with respect to the RO's decision in June 1956, which denied 
entitlement to service connection for gastrointestinal 
disability. 

2.  Evidence received since the RO's decision in June 1956 is 
cumulative or duplicative of that on file at the time of the 
decision or is not so significant, by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.

3.  An NOD was not timely received with respect to the RO's 
decision in September 1986, which denied entitlement to 
service connection for eye disability. 
4.  Evidence received since the RO's decision in September 
1986 is cumulative or duplicative of that on file at the time 
of the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  The veteran's scar, residual of a laceration of the left 
frontal region of the head, is productive of no more than 
slight disfigurement.


CONCLUSIONS OF LAW

1.  The RO's June 1956 decision which denied entitlement to 
service connection for gastrointestinal disability, is final.  
Veterans Regulation No. 2(a), pt. II, para. III; Department 
of Veterans Affairs Regulation 1008; effective January 25, 
1936 to December 31, 1957.  

2.  The evidence received since the RO's June 1956 decision 
is not new and material to reopen the veteran's claim of 
entitlement to service connection for gastrointestinal 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (1999).

3.  The RO's September 1986 decision which denied entitlement 
to service connection for eye disability, is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129(a), 19.192 
(1986).

4.  The evidence received since the RO's September 1986 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for eye 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (1999).

5.  The criteria for a compensable rating for a left forehead 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.42, 4.118, 
Diagnostic Code 7800, 7803 - 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

a.  Gastrointestinal Disability

The RO has considered the claim of entitlement to service 
connection for gastrointestinal disability on multiple 
occasions, the last time in June 1956.  Evidence on file at 
that time consisted of the veteran's service medical records 
and an April 1956 statement from J. M. R., M.D.  The service 
medical records show that on several occasions between August 
1944 and March 1945, the veteran complained of a vague and 
ill-defined condition of the gastrointestinal tract, 
variously manifested by pain, nausea, and vomiting.  The 
veteran was hospitalized for observation; however, no disease 
was found.  During his service separation examination, 
performed in October 1945, there were no recorded complaints 
or clinical findings of gastrointestinal disability, and his 
abdomen and viscera were found to be normal.

In April 1956, J. M. R., M.D., reported that he had been 
treating the veteran for 5 years and that once or twice a 
month, the veteran complained of indigestion and stomach 
upset.  Dr. R. noted that those symptoms appeared after a 
head injury in service; however, he did not render a 
diagnosis of gastrointestinal disability, nor did he report a 
cause-and-effect relationship between that injury and the 
reported gastrointestinal complaints.  Although the service 
medical records showed that the veteran did sustain a mild 
cerebral concussion and laceration of the left frontal region 
of his head, there was no evidence in service of associated 
gastrointestinal disability.

Absent any evidence of chronic identifiable gastrointestinal 
disability in or after service, the RO denied entitlement to 
service connection.  In June 1956, the veteran was notified 
of that decision, as well as his appellate rights; however, 
he did not submit a NOD with which to initiate the appellate 
process.  Accordingly, that decision became final.  Veterans 
Regulation No. 2(a), pt. II, para. III; Department of 
Veterans Affairs Regulation 1008.

The veteran requests that his claim of entitlement to service 
connection for gastrointestinal disability be reopened.  
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the June 1956 rating 
action consists of additional service medical records; a 
laboratory report from the United States Public Health 
Service (USPHS), dated in February 1949; treatment records 
from St. Luke's Hospital, dated from January 1952 to April 
1974; a February 1957 statement from J. H. H., M.D.; reports 
of VA examinations, performed in March 1960 and November 
1992; a report from J. M., M.D., dated in October 1965; VA 
treatment records dated from February 1971 to January 1990; a 
private optometry report, dated in October 1987; and a May 
1991 report from Dr. J. D. F.

The additional service medical records show that in August 
1944, the veteran was treated for acute gastritis of 2 months 
duration.  Laboratory studies revealed hookworm in his stool, 
mild.  However, there was no evidence in service that the 
gastritis or hookworm were chronic in nature.  Indeed, there 
was no further evidence of gastrointestinal complaints of any 
kind until February 1957, when Dr. J. M. reported that the 
veteran had tenderness over the upper abdomen, possibly an 
ulcer or spasms of the gastrointestinal tract.  Despite those 
complaints, gastrointestinal pathology was not clinically 
identified until August 1978, when a biopsy of the gastric 
mucosa, performed by VA, revealed marked chronic fundic 
gastritis with superadded acute gastritis.  There was no 
evidence, however, that it was related to the acute gastritis 
in service.  Moreover, there is no competent evidence of 
current gastrointestinal disability.  In fact, there has been 
no diagnosis of gastrointestinal disability of any kind since 
January 1990, when the VA medical records revealed the 
presence of diverticulosis.  The only reports of a chronic 
gastrointestinal disability related to service are offered by 
the veteran.  While he is qualified to report symptoms that 
are capable of lay observation, he is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or etiology of a particular disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While the additional evidence had not been previously 
submitted to agency decision makers, it is essentially 
cumulative in nature and does not rectify the deficiencies in 
the evidence which existed in 1956.  It does not present 
evidence of chronic, gastrointestinal disability in service, 
nor does it show a continuity of gastrointestinal 
symptomatology after discharge to support the claim.  
Moreover, it does not provide evidence of current 
gastrointestinal disability related to service.  As such, it 
is not so significant, by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, it is not new and material for the 
purpose of reopening the claim.

b.  Eye Disability

The claim of entitlement to service connection for eye 
disability has also been considered previously by the RO, the 
last time in September 1986.  Evidence on file at that time 
consisted of the veteran's service medical records; the April 
1956 statement from J. M. R., M.D.; the February 1957 
statement from J. H. H., M.D.; the report of the March 1960 
VA examination; and VA clinical records, dated in November 
1965, April 1985, and April 1986.

The service medical records show that in May 1944, an 
ophthalmologic examination revealed that the veteran had 
mild, bilateral hyperopia for which he did not need glasses.  
(Note:  Defects of form or structure of the eye of congenital 
or developmental origin, such as hyperopia, will not, in 
itself, be regarded as a disability and may not be service 
connected on the basis of incurrence or natural progress 
during service.  Long established policy permits service 
connection with such unusual developments as choroidal 
degeneration, retinal hemorrhage or detachment, or rapid 
increase of myopia producing uncorrectable impairment of 
vision.  Irregular astigmatism may be due to corneal 
inflammation, injury or operation.  Only under such unusual 
circumstances (not in evidence here), with uncorrectable 
residuals, may refractive error be considered service 
connected. 38 C.F.R. § 3.303(c); VAOPGCPREC 11-99 (September 
2, 1999); VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 
11.07 (Aug. 26, 1996) (hereinafter VA MANUAL 21-1)).

In May 1945, the veteran spilled battery acid in his left eye 
and was treated for chemical conjunctivitis in that eye.  
There was no competent evidence, however, that such injury 
resulted in chronic, identifiable disability.  Indeed, at the 
time of the veteran's service separation examination, he 
demonstrated no eye abnormalities, and his uncorrected visual 
acuity was 20/20, bilaterally.

In November 1965, the veteran requested a eye examination 
from VA, because he reportedly could not read well.  It was 
noted that in service, he had been struck in the chest and 
head by a wheel rim.  Although the veteran sustained such an 
injury in service, there was no evidence of any associated 
eye disorder.  

In September 1986, absent any evidence of chronic 
identifiable eye pathology in service, the RO denied 
entitlement to service connection.  Again, the veteran was 
notified of that decision, as well as his appellate rights; 
however, he did not submit an NOD with which to initiate an 
appeal.  Accordingly, that decision, too, became final.  
38 U.S.C. § 4005(c); 38 C.F.R. §§ 19.129(a), 19.192.

Evidence received since September 1986 consists of the 
laboratory report from the USPHS, dated in February 1949; the 
treatment records from St. Luke's Hospital, dated from 
January 1952 to April 1974; the February 1957 statement from 
J. H. H., M.D.; the report from J. M., M.D., dated in October 
1965; the VA treatment records dated from February 1971 to 
January 1990; the private optometry report, dated in October 
1987; the May 1991 report Dr. J. D. F.; and the report of the 
VA examination, performed in November 1992.

In February 1959, the veteran was treated at St. Luke's 
Hospital for a 4 day history of left eye pain.  On 
examination, the conjunctiva in that eye was inflamed; 
however, there was no foreign body present.  In November 
1961, the veteran was scheduled for an eye consultation; 
however, there was no evidence of any eye disability related 
to service.  

In October 1965, Dr. J. M. reported that he had seen the 
veteran since May 1965 and that "lately" the veteran had 
complained of increasingly poor vision in both eyes.  Dr. M. 
recommended that the veteran have an eye examination and 
possible correction with glasses.

In October 1987, the veteran underwent a private optometric 
examination; however, again, there was no evidence of any eye 
disability related to service.

In January 1989, the veteran was seen by VA for mild 
injection of the conjunctiva and refractive error.  He 
reported a six year history of a cataract in his right eye 
with deteriorating visual acuity, lacrimation, and burning.  
Again, however, there was no evidence of a relationship to 
service.  Although the veteran maintains that such a 
relationship exists, it must be emphasized that he is not 
qualified to render opinions which require medical expertise.  
Espiritu.  

While the additional evidence had not been previously 
submitted to agency decision makers, it is essentially 
cumulative in nature and does not rectify the deficiencies in 
the evidence which existed in 1986.  It does not present 
evidence of chronic, eye disability in service, nor does it 
show a continuity of eye symptomatology after discharge to 
support the claim.  As such, it is not so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, it 
is not new and material for the purpose of reopening the 
claim.


III.  Increased Rating, Forehead Scar

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The veteran's forehead scar is rated in accordance with 38 
C.F.R. § 4.118, Diagnostic Code 7800.  A noncompensable 
rating is warranted for scars of the head, face, or neck 
which are slightly disfiguring.  A 10 percent rating is 
warranted for moderate disfigurement.  A 30 percent rating is 
warranted for severe disfigurement, especially if it produces 
a marked and unsightly deformity of the lids, lips, or 
auricles.  A 50 percent rating is warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.

When in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 may be raised to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  Note, 38 C.F.R. § 4.118, Diagnostic Code 7800.

Also potentially applicable are 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, and 7805.  A 10 percent evaluation is 
warranted for scars which are poorly nourished, with repeated 
ulceration or which are painful and tender on objective 
demonstration.  A compensable evaluation may also be 
available on the basis of limitation of motion of the 
affected body part.  

The service medical records show that in February 1944, while 
inflating a truck tire, the veteran was injured when he was 
struck by a piece of steel.  He sustained a mild 3/4 inch 
horizontal laceration of the left frontal region of his head, 
3/4 inch below the hairline.  There was a moderate amount of 
bleeding.

Although the veteran seeks an increased rating for the 
residual scar on his left forehead, there is no competent 
evidence, such as treatment records or other medical reports, 
that the scar results in any deformity or in any more than 
slight disfigurement.  There is also no evidence that the 
scar is poorly nourished, with repeated ulceration; that it 
is painful and tender on objective demonstration; or that it 
causes limitation of motion of any body part.  Absent such 
evidence, there is no basis for a compensable rating.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected left forehead scar; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  Notably, there is no documentation of work missed by 
the veteran or of termination from employment due to his 
service-connected left forehead scar.  Moreover, there is no 
evidence that he has required frequent treatment for that 
disability, let alone hospitalization.  In essence, the 
record shows that the manifestations of that disability are 
those contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.

III.  Examination Request

In arriving at this decision, the Board has carefully 
considered the representative's request for additional 
examinations to evaluate the disabilities at issue.  Such 
examinations are scheduled when there is a well-grounded 
claim and the medical evidence is inadequate for rating 
purposes.  38 C.F.R. § 3.326 (1999).  With respect to the 
service connection issues, the veteran has not presented new 
and material evidence to reopen either claim; and, therefore, 
the Board does not even reach the question as to whether such 
issues are well grounded.  With respect to the increased 
rating claim, the veteran has not presented any evidence to 
suggest that the current record is inadequate to rate his 
left forehead scar.  Indeed, he has cited no competent 
evidence, either on file or currently outstanding, which 
could support his claim.  Accordingly, the Board finds no 
need for further examinations at this time.  


ORDER

Reopening of the claim of entitlement to service connection 
for gastrointestinal disability is denied.

Reopening of the claim of entitlement to service connection 
for eye disability is denied.

An increase rating for a scar, residual of a laceration of 
the left frontal region of the head, is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


